NUMBER 13-17-00612-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PEDRO LOPEZ JR.,                                                           Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 25th District Court
                         of Lavaca County, Texas.


                       MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

      Appellant Pedro Lopez Jr. appeals his sentence for driving while intoxicated, third

or more (DWI), a third-degree felony. See TEX. PENAL CODE ANN. § 49.04. By one

issue, Lopez argues the sentence of imprisonment was disproportionate to the

seriousness of the offense and is constitutionally excessive. We affirm.
                                    I.       BACKGROUND

       In 2012, Lopez pleaded guilty to DWI and was sentenced to eight years’

imprisonment in the Texas Department of Criminal Justice–Institutional Division, probated

for eight years, and assessed a $1,500.00 fine. See TEX. PENAL CODE ANN. § 49.04. In

2015, Lopez’s probation was modified to include thirty days’ imprisonment in the Lavaca

County jail. In January 2017, the State filed its first motion to revoke probation, alleging

eleven violations. In May 2017, the State filed an amended motion to revoke, alleging

twelve violations. In July 2017, the State filed its second amended motion to revoke,

alleging fourteen violations including: committing new criminal offenses, failure to report

to probation, leaving Lavaca County without a written travel permit and residing in

Oklahoma, failure to report new criminal offenses to his probation officer, failure to pay

community service restitution, failure to pay the monthly community supervision fee,

failure to pay his fine, failure to comply with curfew requirements, failure to provide proof

of attendance to Alcoholics Anonymous meetings, and failure to enroll and complete the

Treatment Alternative to Incarceration Program (TAIP).

       At a hearing on the motion to revoke, the State abandoned the allegations relating

to new criminal offenses and that he violated curfew. Lopez waived the hearing and

pleaded true to the remaining allegations in the State’s motion to revoke. The trial court

found that Lopez had violated the terms and condition of his probation, revoked Lopez’s

probation, and sentenced him to eight years’ imprisonment. This appeal followed.

                              II.        EXCESSIVE SENTENCING

       By one issue, Lopez argues that the trial court’s sentence of imprisonment


                                               2
constituted a constitutionally excessive sentence.

A.     Applicable Law

       The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. CONST.

amend. VIII.     Even though within the range permitted by law, a sentence may

nonetheless be disproportionate to the gravity of the offense. See Ex parte Chavez, 213
S.W.3d 320, 323–24 (Tex. Crim. App. 2006).

       Generally, punishment assessed within the punishment statutory range is not

subject to a challenge for excessiveness. See Lawrence v. State, 420 S.W.3d 329, 333

(Tex. App.—Fort Worth 2014, pet. ref’d). When community supervision is revoked, the

trial court may generally impose any punishment within the range authorized by statute.

See id. When reviewing excessiveness in a case in which the trial court has revoked

probation, we do not weigh the sentence against the gravity of the violations of the

community supervision, but rather the gravity of the initial offense to which the appellant

pleaded guilty. See id.; Buerger v. State, 60 S.W.3d 358, 365–66 (Tex. App.—Houston

[14th Dist.] 2001, pet. ref’d) (noting that appellant’s sentence rests upon adjudication of

guilt for crime alleged, not appellant’s violation of community supervision requirements

that led to revocation).

       To preserve error for appellate review, the complaining party must present a timely

and specific objection to the trial court and obtain a ruling. TEX. R. APP. P. 33.1(a); Layton

v. State, 280 S.W.3d 235, 238–39 (Tex. Crim. App. 2009). A party’s failure to specifically

object to an alleged disproportionate or cruel and unusual sentence in the trial court or in


                                              3
a post-trial motion waives any error for the purposes of appellate review. See Rhoades

v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (en banc); Noland v. State, 264
S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“[I]n order to preserve

for appellate review a complaint that a sentence is grossly disproportionate, constituting

cruel and unusual punishment, a defendant must present to the trial court a timely

request, objection, or motion stating the specific grounds for the ruling desired.”).

       B.     Discussion

       Having reviewed the record, we note that Lopez did not object to an alleged

disproportionate or cruel and unusual sentence in the trial court or in a post-trial motion.

See TEX. R. APP. P. 33.1(a); Arriaga v. State, 335 S.W.3d 331, 334 (Tex. App.—Houston

[14th Dist.] 2010, pet. ref’d). Accordingly, appellant has waived any error for purposes

of appellate review. See Rhoades, 934 S.W.2d at 120; Noland, 264 S.W.3d at 151.

Lopez's issue is overruled.

                                    III.   CONCLUSION

       We affirm the judgment of the trial court.


                                                                GINA M. BENAVIDES,
                                                                Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of June, 2019.




                                             4